DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Amendments to the claims filed on 27 July 2022 are herein acknowledged.  Elected Claims 1-8 are hereinafter examined on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Slayton (US 2008/0221491 A1), in view of Rybyanets (US 20090099483 A1), and further in view of Qin (US 8,465,427 B1).
Regarding Claim 1, Slayton discloses an ultrasonic transducer ([0025] “an energy emitting system such as an ultrasound system”), comprising a housing ([0097] wherein the “hand-held format control system” can be interpreted as the housing; [0097] “contained within a housing”), wherein a piezoelectric layer is disposed in the housing ([0063] wherein “An exemplary probe 26 is a transducer that emits ultrasound energy”) and comprises at least two piezoelectric array elements having different frequencies … (Fig. 5 and [0064] wherein “an exemplary probe 26 is an annular array 32 with numerous transduction elements disposed within rings”; Claim 17, wherein “a plurality of transduction elements wherein at least one transduction element is in one ring of the annular array that is configured to emit ultrasound energy at a first frequency and a second transduction element is located in a different ring of the annular array that is configured to emit ultrasound energy at a second frequency”), and a frequency difference in the simultaneous excitation between the piezoelectric array elements is … 50 kHz to 1.2 MHz ([0065] wherein “Certain exemplary [ultrasound energy] ranges include about 0.10 MHz to 100 MHz or more; [0065] wherein “exemplary frequencies include about 0.15 MHz and0.2 MHz as lower frequencies and about 0.15 MHz to 100 MHz or more as higher frequencies,” that fall within the claimed range).
However, Slayton does not explicitly disclose a simultaneous excitation of transducers and a frequency difference range.
Rybyanets teaches the simultaneous excitation of transducers, and Qin teaches a frequency difference range among transducers. (see Rybyanets, [0026], “a controller that simultaneously excites at least three different elements at different frequencies wherein a beat frequency between any two of the frequencies is in a range between about 300 Hz and about 20 kHz”; see Qin, claims 9 and 18, “LIPUS transducers are configured to apply ultrasound at a combination of dual frequencies having a frequency difference in a range from 0.01 MHz to 0.05 MHz”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation of the transducers, as taught by Slayton, to be excited simultaneously and operate with a frequency difference range, like taught by Rybyanets and Qin, in order to target tissue at various depths and adjust the desired focal point/targeted region that enables the system to perform an ultrasound therapeutic procedure effectively. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the frequency difference range, as taught by Slayton in view of Rybyanets and Qin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 2, Slayton further discloses wherein the piezoelectric layer comprises a low-frequency piezoelectric array element and a high-frequency piezoelectric array element (Claim 17; Fig. 5 and [0064] wherein “an exemplary probe 26 is an annular array 32 with numerous transduction elements disposed within rings”), and the frequency difference between the low-frequency piezoelectric array element and the high- frequency piezoelectric array element is … from 50 kHz to 1.2 MHz ([0065] wherein “exemplary frequencies include about 0.15 MHz and0.2 MHz as lower frequencies and about 0.15 MHz to 100 MHz or more as higher frequencies,” that fall within the claimed range).
However, Slayton does not explicitly disclose a frequency difference range.
Qin teaches a frequency difference range among transducers. (claims 9 and 18, “LIPUS transducers are configured to apply ultrasound at a combination of dual frequencies having a frequency difference in a range from 0.01 MHz to 0.05 MHz”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation of the transducers, as taught by Slayton, to operate with a frequency difference range, like taught by Qin, in order to target tissue at various depths and adjust the desired focal point/targeted region that enables the system to perform an ultrasound therapeutic procedure effectively. (see also the rejection/reasoning under Claim 1).
Regarding Claim 3, Slayton further discloses wherein the piezoelectric layer comprises a low-frequency piezoelectric array element, an intermediate-frequency piezoelectric array element and a high-frequency piezoelectric array element (Fig. 5, [0064] wherein the probe is “an annular array 32 with numerous transduction elements disposed within rings … [and] each transduction element is configured to emit ultrasound energy 16 at different spatial and/or temporal levels” that can be interpreted as having three transducers with different frequency ranges: low/intermediate/high; [0065] wherein “The elements within the rings may be capable of emitting energy reaching 15 mm, 20 mm, and 25 mm below the skin's surface respectively”; [0065] For example, in order to reach a depth of about 0-15 mm, 0-20 mm, and 0-25 mm the corresponding transduction element emits ultrasound energy at a frequency of about 1-12 MHz, 1-9 MHz, and 1-20 MHz respectively), and the frequency difference among the low- frequency piezoelectric array element, the intermediate-frequency piezoelectric array element and the high-frequency piezoelectric array element is … 50 kHz to 1.2 MHz (see the rejection under Claim 1 for the frequency range).
However, Slayton does not explicitly disclose wherein multiple transducers operate with a frequency difference range.
Rybyanets teaches the excitation of multiple transducers that operate with a frequency difference range, and Qin further teaches a frequency difference range among transducers. (see Rybyanets, [0026], “a controller that simultaneously excites at least three different elements at different frequencies wherein a beat frequency between any two of the frequencies is in a range between about 300 Hz and about 20 kHz”; see Qin, claims 9 and 18, “LIPUS transducers are configured to apply ultrasound at a combination of dual frequencies having a frequency difference in a range from 0.01 MHz to 0.05 MHz”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation of the transducers, as taught by Slayton, to operate with a frequency difference range, like taught by Rybyanets and Qin, in order to target tissue at various depths and adjust the desired focal point/targeted region that enables the system to perform an ultrasound therapeutic procedure effectively. (see also the rejection/reasoning under Claim 1).
	Regarding Claim 4, Slayton further discloses wherein the piezoelectric array elements are planar or concave ([0083] wherein “Transduction elements 50 may be configured to be concave, convex, and/or planar”).
Regarding Claim 5, Slayton further discloses wherein the piezoelectric array elements are arranged axially symmetrically with respect to a symmetry axis of a circle or arranged in a linear array (Fig. 5, #52, 53 symmetric annular array, and #60 linear array and [0064] wherein “an exemplary probe 26 is an annular array 32 with numerous transduction elements disposed within rings”; Fig. 7D).
Regarding Claim 6, Slayton further discloses wherein a cross section of the piezoelectric layer parallel to a surface of the piezoelectric layer is circular, triangular or square (Fig. 7D, see #52 whether a circular top view of transducers is shown; see also Fig. 5).

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Slayton (US 2008/0221491 A1), in view of Rybyanets (US 20090099483 A1), and further in view of Qin (US 8,465,427 B1), and further in view of Spicci (US 2017/0164926 A1).
Regarding Claim 7, Slayton further discloses wherein at least one matching layer is disposed on … the piezoelectric layer ([0079] wherein “The transducer can also comprise one or more matching and/or backing layers configured along with a transduction element(s) 50 such as coupled to the piezoelectrically active material”), and an acoustic lens is disposed … and is used for ensuring that the piezoelectric array elements having different frequencies have a common focus (Fig. 7D, [0087] wherein “a convex lens focus, a concave lens focus, a compound/multiple lens focused, and/or planar array form to achieve focused, unfocused, or defocused sound fields for both imaging and/or therapy” are disclosed; Regarding different frequencies, see the rejection for Claim 1; Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Here, the intended use of the claimed layer and lens is directed to the manner in which a claimed apparatus is intended to be employed and does not add to the weight of the claim).
However, Slayton is silent as to wherein a matching layer is disposed on a surface of the piezoelectric layer and lens is disposed on a surface of the matching layer facing away from the piezoelectric layer
Spicci teaches wherein a matching layer is disposed on a surface of the piezoelectric layer and lens is disposed on a surface of the matching layer facing away from the piezoelectric layer (Fig. 2, [0049] wherein “On the array of piezoelectric material elements 301 matching layers are provided which are indicated with numerals 601 and 701”; [0051] wherein “As a last element, on the matching layer 701, an acoustic lens 801 … is placed which forms the interface between the head of the probe 1 and the surface of a target body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the transducers, backing layer, and acoustic lens, as taught by Slayton and modified by others under Claim 1, to have the matching layer on the piezoelectric elements between the focus lens and the piezoelectric elements, in order to “focus the ultrasound beam in the elevation plane,” (see Slayton, [0051]) and match the impedance of different elements/layers.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Slayton (US 2008/0221491 A1), in view of Rybyanets (US 20090099483 A1), and further in view of Qin (US 8,465,427 B1), and further in view of Sakai (US 20160114355 A1).
Regarding Claim 8, Slayton further discloses wherein a backing layer is disposed on a second surface of the piezoelectric layer opposite to the first surface of the piezoelectric layer; ([0079] wherein “The transducer can also comprise one or more … backing layers configured along with a transduction element(s) … such as coupled to the piezoelectrically active material”).
However, Slayton is silent as to electrodes on two opposite surfaces of each of the piezoelectric elements of the piezoelectric layer are respectively connected to a positive electrode and a negative electrode of a cable.
 Sakai discloses electrodes on two opposite surfaces of each of the piezoelectric elements of the piezoelectric layer are respectively connected to a positive electrode and a negative electrode of a cable (Fig. 3, Fig. 5, [0064] wherein the stacked transducer 41 including the eight rectangular piezoelectric elements are in contact with respective electrodes 62 and 63; [0065] wherein “The lead-out sections 62a and 63a are electrically connected to wires on a positive side or a negative side in the electric cable 36 shown in FIG. 1 and FIG. 2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the transducers, as taught by Slayton and modified by others under Claims 1 and 7, to respective negative and positive lines, as taught by Sakai, in order to provide circuitries to electrically excite the ultrasound elements.

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection necessitated by amendments.
Applicant states that Claims 1-6 are rejected under 35 U.S.C. 103. (Applicant’s Remarks, Page 4). Examiner respectfully disagrees as these claims have been rejected under 35 U.S.C. 102. In this regard, Examiner will assume that Applicant’s arguments regarding Claims 1-6 are directed to relevant rejections under 35 U.S.C. 102 as discussed in the first non-final Office action.
The rejections under 35 U.S.C. 112 are withdrawn in light of the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                           

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793